—Judgment unanimously affirmed. Memorandum: Defendant’s contention that the evidence at the suppression hearing was insufficient to support Supreme Court’s determination is without merit. It was evident that the information relied upon by the police in their arrest of defendant was reliable because it was supplied by the victim and another eyewitness (see, People v Rivera, 210 AD2d 895). (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J. — Robbery, 3rd Degree.) Present — Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.